DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4, 7-9, 12, 15 and 16) in the reply filed on 11/25/20 is acknowledged.  The traversal is on the ground(s) that Yeo does not teach or suggest the composition within the present claims. This is not found persuasive because Yeo teaches a compositions comprising a non-covalently bound complex of docetaxel and human serum albumin (paragraph [0011])), wherein the weight ratio of docetaxel to FISA is from about is about 1:0.01 to about 1:100 (paragraph [0169] and the pFH is about 5 to 8 (paragraph [0179]). The requirement is still deemed proper and is therefore made FINAL.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/20.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 4/26/19 and 10/3/19. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-9, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadima et al. (US 2005/0282734) in view of Cheng et al. (J. Luminescence 129 (2009) 1196-1203) and Jiang et al. (Drug Delivery 22(2), 2015) 
Kadima teaches with regards to instant claim 1, an optically clear (see 0086) pharmaceutically aqueous solution comprising human serum albumin (HAS) and paclitaxel in a ratio of at least 1:1 or 2:1 (as required in part by instant claim 1-3 and 15, see abstract and para 0022) with a ratio of 1:50 to about 1:1000 (see 0085) and wherein pH of the composition is from about 5 to about 8 (aqueous composition has a pH of about 4.8, or up to 8 with the addition of ethanol to the solution; (see paragraphs 0022, 0037, 0073, as requires by instant claims 4, 7), in a pharmaceutical acceptable carrier 
 Kadima however fails to teach docetaxel (as required by the claims and also fails to teach the ratio  of docetaxel and HAS as 1:60-1:300 as required by instant claims 8-9), nonetheless teaches  that the ratio can be from 1:1- 1:4 (see claims 11-13) and further teaches wherein the taxane compound and the human serum albumin in the composition have a ratio by weight from about 1:50 to about 1:1000 (composition comprising paclitaxel (taxane compound) and human serum albumin wherein the ratio of paclitaxel to albumin is 2:1, which yields a ratio by weight of about 155:1 as paclitaxel has a molecular weight of 854 Da and human serum albumin has a molecular weight of 66.5 kDa; paragraphs (0022, 0026).
Cheng teaches a taxoid docetaxel similar to paclitaxel that is more effective in the treatment of cancers such as lung, breast ovarian (see introduction) with a ratio of drug to protein as 1:1 (see Table 1, para 2.3.6). 
 Jiang teaches doxataxel-HAS (see tittle) formulation wherein the pharmaceutical.
It would have been obvious to one of ordinary skill in the art to have been motivated to expand Kadima’s teaching to include Cheng and Jiang by substituting paclitaxel for docetaxel as docetaxel with a reasonable expectation of success because the art recognizes the use of docetaxel with HAS in the treatment of cancer and that docetaxel is more effective than paclitaxel, thus reason to substitute one for another.

No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/01/21